Hall, J.
There is nothing that we can review in this-case. We cannot review the law applicable to this case, because no declarations of law were asked or given. Harrington v. Minor, 82 Mo. 270. The truth of the allegations of the answer was put in issue by the reply. The burden of proving those allegations was upon the defendant. The defendant introduced evidence tending to establish those allegations and the plaintiff offered no evidence. The facts alleged in the answer were, however, still in issue. They were not admitted by the plaintiff’s failure to offer evidence. In the absence of declarations of law, asked Or given, we cannot say that the court found against the defendant on the lawor on the facts. Miller v. Breneeke, 83 Mo. 165. The court was hot obliged to believe the evidence introduced by the defendant, simply because it was not contradicted. We cannot review the finding of the court, sitting as a jury, upon the facts. Gaines v. Fender, 82 Mo. 509 ; Miller v. Breneeke, supra; Hamilton v. Roggers, 63 Mo. 251. And especially is this so when the evidence is not before us. Every presumption is to be made by us in favor of the judgment of the circuit court. We cannot assume that the court found against the defendant on the law, rather than on the facts.
The judgment is affirmed.
All concur.